[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Monte Radler, Defense Counsel, for Petitioner;
Eugene Calluhan, Assistant State's Attorney for the State.
By the Division: This petitioner was convicted by a jury of Robbery 1st and Assault 2nd. On the Robbery 1st he received a sentence of twelve years; on the Assault 2nd he received a sentence of 5 years to run concurrently, for a total effective sentence of twelve years.
The female victim in this case was mugged as she was walking to her car on Third Street in Stamford. She was approached by two people, a man and a woman. The man pointed a gun at her and threatened to shoot her if she screamed. He ordered her to give her purse to the female. She was struck on the side of the head with the gun as the female grabbed her purse. Later the victim identified the petitioner and a female as the two people who attacked her.
It should be noted that this matter was assigned for a hearing at a time when the petitioner had already served six years of his sentence, a mixup of the records being the cause for the delay.
In his sentencing remarks, the Court referred to the petitioner's prior arrest and felony convictions. He referred to the petitioner's drug use and his past disruptive behavior. An Alternate Sentence Program was presented to the Court. He chose not to accept the plan and commented that the petitioner's record shows that he is not amenable to rehabilitation. In the sentencing court's opinion, a short sentence in this case would not deter the petitioner from committing crimes. CT Page 10168
A review of the total record, including the proposed Alternate Sentencing Plan and the sentencing remarks, reveal that the sentence imposed is a fair one and it is affirmed.
FRANCIS R. QUINN, Judge
JOSEPH J. PURTILL, Judge
LAWRENCE C. KLACZAK, Judge
Quinn, Purtill and Klaczak, Js., participated in this decision.